       Case 3:20-cv-00141-MMD-CLB Document 35 Filed 09/08/20 Page 1 of 3




 1 Robert Spretnak, Esq. (Bar No. 5135)
   8275 S. Eastern Avenue, Suite 200
 2 Las Vegas, NV 89123
 3 Telephone: 702.454.4900
   Email: bob@spretnak.com
 4 Local Counsel for Plaintiffs
 5 Rebecca Houlding
   Giselle Schuetz
 6
   Friedman & Houlding, LLP
 7 1050 Seven Oaks Lane
   Mamaroneck, NY 10543
 8 Telephone: 888-369-1119 x8
   Email: giselle@friedmanhouldingllp.com
 9 Admitted Pro Hac Vice
10
                                   UNITED STATES DISTRICT COURT
11
                                        DISTRICT OF NEVADA
12
       JESSICA KING,
13
                      Plaintiff,
14                                                                  Case No. 3:20-cv-141
       vs.
15
       CONBRACO INDUSTRIES, INC.,
16
                      Defendant.
17
18                         STIPULATION [AND ORDER] OF DISMISSAL
19           Plaintiff Jessica King, by and through her attorneys, along with Defendant Conbraco
20 Industries, Inc., by and through its undersigned counsel, hereby stipulate and agree, pursuant to
21 Fed. R. Civ. P. 41(a)(1)(A)(ii), to dismiss this action with prejudice, each party to bear its own
22 costs.
23
24           Dated: September 4, 2020

25
26
27
28

                                                    1
      Case 3:20-cv-00141-MMD-CLB Document 35 Filed 09/08/20 Page 2 of 3



     LAW OFFICES OF
 1   ROBERT P. SPRETNAK                     McDONALD CARANO LLP
 2
     By: /s/Robert Spretnak                 By: /s/ Laura R. Jacobsen
 3      Robert Spretnak (NV Bar No. 5135)      Laura R. Jacobsen (NV Bar No. 13699)
        827 Eastern Avenue, Suite 200          100 West Liberty Street, 10th Floor
 4      Las Vegas, NV 89123                    Reno, Nevada 89501
        bob@spretnak.com                       ljacobsen@mcdonaldcarano.com
 5
 6   FRIEDMAN & HOULDING, LLP               ROBINSON, BRADSHAW & HINSON, P.A.
 7
     By: /s/ Giselle Schuetz                By: /s/ Stephen M. Cox
 8                                             Stephen M. Cox (SC Bar No. 12263)
        Rebecca Houlding                       Amanda Pickens Nitto (SC Bar No. 45158)
 9      Giselle Schuetz                        202 E. Main St., Ste. 201
        1050 Seven Oaks Lane                   Rock Hill, South Carolina 29730
10      Mamaroneck, NY 10543                   scox@robinsonbradshaw.com
        scox@robinsonbradshaw.com              apickens@robinsonbradshaw.com
11      giselle@friedmanhouldingllp.com        Admitted Pro Hac Vice
        Admitted Pro Hac Vice
12                                              Attorneys for Defendant
        Attorneys for Plaintiff                 Conbraco Industries, Inc.
13
14
15
                                                        September 8, 2020
                                                Dated: __________________
16
17
                                                IT IS SO ORDERED.
18
19
                                                ___________________________________
20                                              UNTED STATES DISTRICT JUDGE
                                                UNTED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                            2
       Case 3:20-cv-00141-MMD-CLB Document 35
                                           34 Filed 09/08/20
                                                    09/04/20 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE

 2           I hereby certify that on September 4, 2020, I caused a true and accurate copy of the

 3 foregoing Stipulation of Dismissal to be filed on ECF, which transmits a copy to all counsel of
 4 record.
 5                                            /s/ Giselle B. Schuetz
                                                Giselle B. Schuetz
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19

20
21
22
23
24

25
26
27
28

                                                  3
